Name: Regulation (EEC) No 241/70 of the Commission of 9 February 1970 on the classification of goods under subheading No 21.07 F of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 82 Official Journal of the European Communities No L 32/6 Official Journal of the European Communities 10.2.70 REGULATION (EEC) No 241/70 OF THE COMMISSION of 9 February 1970 on the classification of goods under sub-heading No 21.07 F of the Common Customs Tariff Tariff, as appears from the Explanatory Notes to the Brussels Nomenclature, and consequently cannot be classified under this heading; whereas in the absence of a fiiore specific classification they must be classified under heading No 21.07 of the Common Customs Tariff; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Committee on the Common Customs Tariff Nomenclature ; HAS . ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 97/69 1 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, and in particular Article 3 thereof; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/682 of 28 June 1968 , as last amended by Council Regulation No 2451/693 of 8 December 1969, comprises under heading No 21.04 sauces, mixed condiments and mixed seasonings, and under heading No 21.07 food preparations not elsewhere specified or included ; Whereas provision must be made to ensure uniform application of the nomenclature of the Common Customs Tariff with a view to the classification of food preparations based on milkfats, ,which contain various ingredients (egg yolk, vinegar, salt, for example) used also in the preparation of sauces , mixed condiments and mixed seasonings ; Whereas certain of these preparations are clearly not intended for consumption in the unaltered state as sauces, mixed condiments or mixed seasonings ; whereas, therefore, such preparations do not satisfy the requirements relating to use of products falling within heading No 21.04 of the Common Customs Food preparations based on milkfats, which contain various ingredients (egg yolk, vinegar, salt, for example) used also in the preparation of sauces, mixed condiments or mixed seasonings and which are clearly not intended for consumption in the unaltered state as sauces , mixed condiments or mixed seasonings shall fall within the Common Customs Tariff sub-heading : No -21.07 Food preparations not elsewhere specified or included : F. Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1970. For the Commission The President Jean REY 1 OJ No L 14, 21.1.1969, p . 1 . 2 OJ No L 172, 22.7.1968, p . 1 . 3 OJ No L 311 , 11.12.1969, p . 1 .